DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               C.M., the father,
                                  Appellant,

                                      v.

          DEPARTMENT OF CHILDREN AND FAMILIES, and
                    GUARDIAN AD LITEM,
                         Appellees.

                               No. 4D20-1714

                          [December 11, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Stacey Schulman, Judge; L.T. Case No. 2014-5537
CJ-DP.

   Lori D. Shelby, Fort Lauderdale, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Fort Lauderdale, for appellee Department of
Children and Families.

   Thomasina F. Moore, Statewide Director of Appeals, and Samantha C.
Valley, Senior Attorney, Appellate Division, Florida Statewide Guardian Ad
Litem Office, Tallahassee, for appellee Guardian Ad Litem.

PER CURIAM.

   Affirmed.

GROSS, DAMOORGIAN and ARTAU, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.